Appeal by defendant from an amended judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered April 25,1983, convicting him of a violation of probation, upon a plea of guilty, and imposing sentence. H Amended judgment affirmed. S We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., O’Connor, Brown and Eiber, JJ., concur.